
	
		II
		112th CONGRESS
		2d Session
		S. 2110
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2012
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To settle claims of the Northern Cheyenne Tribe by
		  authorizing the Secretary of the Interior to convey mineral rights in the State
		  of Montana, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Northern Cheyenne Land
			 Consolidation Act.
		2.FindingsCongress finds that—
			(1)in 1877, the
			 United States forcibly relocated members of the Northern Cheyenne Tribe from
			 the Montana Territory to Oklahoma;
			(2)soon thereafter,
			 in the face of great hardship and suffering significant loss of life, the Tribe
			 walked back to the Montana Territory to reclaim the ancestral homeland of the
			 Tribe;
			(3)in 1884,
			 President Arthur established a 371,200-acre reservation for the Tribe extending
			 eastward from the eastern boundary of the Crow Indian Reservation to
			 approximately 12 miles east of Rosebud Creek in Montana;
			(4)the Tongue River
			 Indian Reservation, as the reservation was known as at the time of
			 establishment, included within the boundaries of the Reservation—
				(A)tracts occupied
			 legally and illegally by non-Indian settlers; and
				(B)tracts (including
			 the subsurface rights) owned by the Northern Pacific Railway;
				(5)in addition to
			 the Northern Cheyenne individuals living on the Tongue River Indian
			 Reservation, Northern Cheyenne families, with encouragement and assistance from
			 the United States military, settled on land to the east of the Reservation and
			 on both sides of the Tongue River;
			(6)in 1898, at the
			 direction of Congress, the Secretary of the Interior dispatched Indian
			 Inspector James McLaughlin to southeastern Montana to report on opportunities
			 for reducing hostilities between the Northern Cheyenne and non-Indian
			 settlers;
			(7)in 1900, in
			 accordance with the recommendations of McLaughlin—
				(A)President
			 McKinley expanded the Tongue River Indian Reservation from the Crow Indian
			 Reservation on the west to the middle of the Tongue River on the east;
			 and
				(B)Congress
			 appropriated funds—
					(i)to
			 purchase settler land and claims and the Northern Pacific Railway land within
			 the expanded Reservation; and
					(ii)to
			 relocate to the expanded reservation 46 Northern Cheyenne families who had
			 settled on land to the east of the Tongue River;
					(8)however, when
			 McLaughlin negotiated to purchase the tracts held by the Northern Pacific
			 Railway within the expanded Northern Cheyenne Reservation, McLaughlin neglected
			 to purchase the subsurface rights of the Railway in 8 sections totaling
			 approximately 5,000 acres;
			(9)the subsurface
			 rights described in paragraph (8)—
				(A)are currently
			 owned by Great Northern Properties; and
				(B)constitute the
			 only subsurface within the Reservation not owned by the Tribe;
				(10)the Tribe
			 asserts that the Tribe retains claims against the United States arising from
			 the continuing failure of the United States to acquire the subsurface rights
			 described in paragraph (8) as directed by Congress;
			(11)in 2002, the
			 Tribe brought suit against the Secretary, asserting that the proposed
			 conveyances of the extensive Federal coal tracts to the State under the
			 Department of the Interior and Related Agencies Appropriations Act, 1998
			 (Public Law 105–83; 111 Stat. 1543) would violate—
				(A)the Federal trust
			 responsibility to the Tribe; and
				(B)several Federal
			 laws;
				(12)although the
			 Northern Cheyenne tribal community chronically suffers harsh economic
			 conditions and severe deficits in public services and facilities, the community
			 does not share in any significant portion of the public revenues generated by
			 surrounding energy development;
			(13)subsequently,
			 the Tribe withdrew the 2002 suit against the United States, with prejudice,
			 based in large part on commitments that legislation substantially in the form
			 of this Act (and further legislation providing funding to the Tribe to address
			 the impacts of coal development in areas adjoining the Reservation) would be
			 introduced and pursued with support from the State, Great Northern Properties,
			 and others; and
			(14)if the
			 conveyances of mineral rights authorized by this Act are carried out, the Tribe
			 will waive all legal claims against the United States arising from the
			 longstanding and continuing loss to the Tribe of the Reservation mineral rights
			 owned by Great Northern Properties.
			3.DefinitionsIn this Act:
			(1)Cheyenne
			 tractsThe term Cheyenne tracts means the aggregate
			 tract of land that—
				(A)is located in the
			 eastern portion of the State within the boundaries of the Reservation;
				(B)comprises
			 approximately 5,000 acres;
				(C)is generally
			 depicted on the map entitled Cheyenne Coal Land Conveyance and
			 dated April 7, 2010; and
				(D)is comprised of
			 land located in—
					(i)T.
			 2 S., R. 44 E., sec. 17;
					(ii)T.
			 2 S., R. 44 E., sec. 19, E½ and
			 E½W½, Lots 1–4;
					(iii)T. 3 S., R. 44
			 E., sec. 5, S½ and
			 S½N½, Lots 1–4;
					(iv)T.
			 3 S., R. 44 E., sec. 7, E ½ and
			 E½W½, Lots 1–4;
					(v)T.
			 3 S., R. 44 E., sec. 9, N½, SW¼, and
			 W½SE¼, Lots 2–4;
					(vi)T.
			 3 S., R. 44 E., sec. 17;
					(vii)T. 3 S., R. 44
			 E., sec. 19, E½ and
			 E½W½, Lots 1–4; and
					(viii)T. 3 S., R. 44
			 E., sec. 21, N½, SW¼, and
			 SW¼ SE¼, Lots 1 and 2.
					(2)Federal
			 tractsThe term Federal tracts means the tracts of
			 land that—
				(A)are located in
			 the State;
				(B)are located
			 outside of the boundaries of the Reservation;
				(C)consist of
			 approximately 4,500 acres;
				(D)are generally
			 depicted on the map entitled Federal Coal Land Conveyance and
			 dated November 30, 2011; and
				(E)are comprised of
			 land located in the following 2 areas:
					(i)The
			 area commonly known as Bridge Creek, which is comprised of land
			 located in—
						(I)T. 3 S., R. 44
			 E., sec. 26, S½;
						(II)T. 3 S., R. 44
			 E., sec. 34;
						(III)T. 3 S., R. 45
			 E., sec. 30, E½SW¼ and
			 SE¼, Lots 3–4; and
						(IV)T. 4 S., R. 44
			 E., sec. 2, SE¼NW¼ ,
			 SW¼NE¼, Lots 2–4.
						(ii)The area
			 commonly known as the Bull Mountains, which is comprised of land
			 located in—
						(I)T. 6 N., R. 27
			 E., sec. 4, S½N½ and
			 S½, Lots 1–4;
						(II)T. 6 N., R. 27
			 E., sec. 8;
						(III)T. 6 N., R. 27
			 E., sec. 10;
						(IV)T. 6 N., R. 27
			 E., sec. 14; and
						(V)T. 6 N., R. 27
			 E., sec. 22, S1/2NW1/4.
						(3)Great Northern
			 PropertiesThe term Great Northern Properties
			 means—
				(A)the Great
			 Northern Properties Limited Partnership, which is a Delaware limited
			 partnership; and
				(B)any successor to
			 the ownership interest of Great Northern Properties in any coal or iron that
			 underlies the Cheyenne tracts.
				(4)ReservationThe
			 term Reservation means the Northern Cheyenne Reservation.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)Signal Peak
			 EnergyThe term Signal Peak Energy means Signal
			 Peak Energy, LLC, a Delaware limited liability company.
			(7)StateThe
			 term State means the State of Montana.
			(8)TribeThe
			 term Tribe means the Northern Cheyenne Tribe.
			4.Mineral rights
			 conveyances
			(a)In
			 generalNot later than 60 days after the date on which the
			 Secretary receives all notifications described in subsection (b), the following
			 shall be completed in a single transaction:
				(1)Great Northern
			 Properties shall convey to the Tribe all mineral interests of Great Northern
			 Properties underlying the Cheyenne tracts.
				(2)The Secretary
			 shall terminate any existing Federal lease to Signal Peak Energy for the coal
			 underlying the Federal tracts described in section 3(2)(E)(ii).
				(3)The Secretary
			 shall convey to Great Northern Properties all right, title, and interest of the
			 United States in and to the coal underlying the Federal tracts.
				(b)NotificationsAs
			 a condition of the conveyances authorized under subsection (a)—
				(1)Great Northern
			 Properties and the Tribe shall provide joint written notification to the
			 Secretary that Great Northern Properties and the Tribe have agreed on a revenue
			 sharing formula for all coal produced from the Federal tracts; and
				(2)Great Northern
			 Properties and Signal Peak Energy shall provide joint written notification to
			 the Secretary that Great Northern Properties and Signal Peak Energy have agreed
			 on terms and conditions for the lease of coal in the Federal tracts described
			 in section 3(2)(E)(ii).
				(c)Bonus
			 paymentsAll bonus payments required in a Federal lease sale for
			 coal underlying the Federal tracts described in section 3(2)(E)(ii) shall be
			 retained by the United States and distributed in accordance with the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.), regardless of the termination of the lease
			 under subsection (a)(2).
			(d)ImmunitiesThe
			 mineral interests underlying the Cheyenne tracts conveyed to the Tribe under
			 subsection (a) shall not be subject to taxation by the State (including any
			 political subdivision of the State).
			(e)Waiver of legal
			 claimsIn return for the
			 mineral conveyances and termination of Federal leases under subsection
			 (a)—
				(1)the Tribe shall waive each claim relating
			 to the failure of the United States to acquire in trust for the Tribe as part
			 of the Reservation the private mineral interests underlying the Cheyenne
			 tracts;
				(2)Great Northern
			 Properties shall waive any claim against the United States relating to the
			 value or completion of the conveyances under this section; and
				(3)Signal Peak
			 Energy shall waive any claim against the United States relating to the terms or
			 termination of the lease of coal in the Federal tracts described in section
			 3(2)(E)(ii).
				(f)Rescission of
			 mineral conveyancesIf any portion of the mineral conveyances
			 under subsection (a) is invalidated by a Federal district court, and the
			 judgment of the Federal district court is not vacated or reversed on
			 appeal—
				(1)not later than 1
			 year after the date on which there is a final judgment, the Secretary or Great
			 Northern Properties may rescind completely each mineral conveyance under
			 subsection (a); and
				(2)if the Secretary
			 or Great Northern Properties carries out the rescission under paragraph (1),
			 the waiver of the Tribe under subsection (e) shall be considered to be
			 rescinded.
				(g)Prohibition of
			 strip mining in the bull mountains Federal tractsOn completion
			 of the mineral conveyances authorized by subsection (a), the coal underlying
			 the Bull Mountains Federal tracts described in section 3(2)(E)(ii) shall not be
			 strip mined.
			5.Systematic
			 Subsidence Evaluation Report
			(a)In
			 generalAfter the completion of the mineral conveyances
			 authorized under section 4(a), but not later than December 31, 2013, and every
			 2 years thereafter, Signal Peak Energy shall, as a condition of the
			 conveyances, prepare a report on the effects of subsidence in the Federal
			 tracts described in section 3(2)(E)(ii).
			(b)RequirementsThe
			 report prepared under subsection (a) shall, with respect to the tracts
			 described in subsection (a)—
				(1)summarize
			 subsidence monitoring data required by the State pursuant to the regulatory
			 program that implements an approved cooperative agreement, as described in
			 section 740.4 of title 30, Code of Federal Regulations (or successor
			 regulations);
				(2)describe the
			 occurrence and severity of cracking, fissure development, rock toppling,
			 erosion, slope failure, sloughing, and landslide risks;
				(3)describe the
			 potential for subsidence-related surface hazards for humans, livestock, and
			 wildlife; and
				(4)evaluate the
			 accuracy of the predictive subsidence model applied pursuant to the State
			 regulatory program that implements an approved cooperative agreement, as
			 described in section 740.4 of title 30, Code of Federal Regulations (or
			 successor regulations).
				(c)Public
			 availabilitySignal Peak Energy shall submit to, and make
			 available for public inspection at, the Montana Department of Environmental
			 Quality the reports prepared under subsection (a).
			6.Eligibility for
			 other Federal benefitsNo sums
			 or other benefits provided to the Tribe under this Act shall result in the
			 reduction or denial of any Federal services, benefits, or programs to the Tribe
			 or to any member of the Tribe to which the Tribe or member is entitled or
			 eligible because of—
			(1)the status of the Tribe as a federally
			 recognized Indian tribe; or
			(2)the status of the member as a member of the
			 Tribe.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
